Citation Nr: 0713409	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthralgia joint 
disease of the left shoulder, claimed as residuals of a 
dislocated left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had verified periods of Active Duty for 
Training (ACDUTRA) from October 1975 to November 1975, 
January 1978 to February 1978, and February 1982 to May 1982, 
and a period of active National Guard service from November 
1991 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the appellant's claim of entitlement 
to service connection for arthralgia of the left shoulder.  
In August 2003, the appellant perfected an appeal of that 
decision.  

In September 2006, the appellant appeared at the RO for a 
travel Board hearing before the undersigned.  The transcript 
of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Following the September 2006 travel Board hearing, the 
appellant submitted a written statement from a physician, 
David A. Francis, M.D., dated in October 2006.  In the 
statement, Dr. Francis opines that the appellant "has a 
chronic left shoulder rotator cuff tendinosis due to 
dislocation of the same shoulder in the Army in 1978."  
According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent SSOC has been 
issued and before the appeal is certified and transferred to 
the Board.  38 C.F.R. § 19.37(a) (2006).  No SSOC is of 
record, although the additional evidence is clearly pertinent 
to the claims on appeal.  

Service medical records dated in January 1978 document an 
injury to the left shoulder injury in service, described as a 
left acromioclavicular (AC) joint separation.  VA orthopedic 
examination dated in January 2003 resulted in a diagnosis of 
arthralgia joint disease of the left shoulder.  The statement 
of Dr. Francis relates the injury in service to a current 
disability.  There is no indication, however, that Dr. 
Francis had the benefit of a review of the appellant's claims 
folder prior to issuing the foregoing opinion.  VA's duty to 
assist the claimant while developing his claims, pursuant to 
38 U.S.C.A. § 5103A (West 2002), includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  38 C.F.R. § 4.1 (2006) provides further that "It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  ("[F]ulfillment of the statutory duty to 
assist  . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
appellant's claim.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a VA 
examination by a physician skilled in the 
diagnosis and treatment of shoulder 
disorders to determine whether the 
appellant has a chronic left shoulder 
disorder, and if found, whether it bears 
any relationship to service, including 
any treatment or injuries identified in 
the service medical records.  The claims 
file and a separate copy of this remand 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any left shoulder 
disability, if found, is  related to a 
period of active service on any basis.  
A complete rationale for any opinions 
expressed should be provided.  

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination report 
and required medical opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
implement corrective procedures.  

3.  Then, readjudicate the appellant's 
claim of entitlement to service 
connection for a left shoulder disorder, 
to include arthralgia joint disease of 
the left shoulder.  

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified; however, the appellant is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and result 
in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

